Title: Cotton Tufts to Abigail Adams, 14 October 1786
From: Tufts, Cotton
To: Adams, Abigail


     
      My dear Cousn.
      Boston Octobr. 14th. 1786
     
     Your Favour of July 22d and Aug: 1st. and also Mr. Adams of July 4th. I recd by Barnard and Callihan, the former arrived the 5. Inst. and the Latter .
     
     In former Letters, I have expressed my Fears with Respect to the Stability of our Federal Government. Should this tumble, into Ruin, what is to be the Scituation of my Friend in Europe. But is not a Suspicion of this Nature, unwarrantable, Ought it ever to enter into the Heart of a Citizen, or even a Doubt be admitted of its Stability. The Security and Happiness however of my Friend is at all Times near my Heart, and that of my dear Country. I confess Our Scituation is far from being considered desperate and on the other Hand, there are strong Symptoms of Dissolution and unless some Strong Exertions are soon made, the Event will inevitably take Place.
     Bror. Cranch has given you a particular Account of the Rebellion existing in some of the Western Counties. Should the Constitution of this State be thrown down, all the Rest in the Union will probably follow. An Event which Heaven avert. A few Months, however will determine in my Opinion, whether it will stand or fall. Between the several Opinions in the Genl Court, whither coercive Measures in the first Instance, or coercive Measures joined with Lenient, or Lenient Measures in the first Instance shall be adopted a wretched Indecision remains. Newhamshire Government has I imagine crushed the Rebellion there in its Embrio. Fortunate would it have been had we taken Measures here to have suppressed the rising Flame in its first Appearance. Time does not permit me to assign the Causes of this rebellious Spirit, this may be the Subject of a future Letter.
     You may easily suppose from our present Scituation the difficulty of my collecting Monies from your Estate here for the Support of your Children, at present I am advancing in my own Stock and shall continue so to do at present, as it will suit me eer long to draw on Mr. Adams in favour of Mr Elworthy, from whom I shortly expect a Quantity of Goods. Mr. Morton who has repeatedly offered me Belchers Place, not long since urged me to make him an offer, I accordingly offered him £60, (You may recollect that the Number of Acres are 5 1/2, that part of the House is decayed much the Roof mostly gone and open to the Heavens). He refused it and said he had been offered £120. This might have been some Years a gone, But I am pretty certain, No one will give it at this Day, And I think no Inducement will carry the Price above £70 or 75. Nor should I have ventured even to such a Price, had I not recd Mr. Adams sentiments expressive of his Desire to have it although dear. Nothing further has turned up with respect to Verchilds Lands since I wrote you last. They will be sold as soon as the Agent here has recd a Copy of Verchilds Will.
     
     Your Three Sons are at our University, all in the Enjoyment of Health and of the good Opinion of their Instructors. In the Beginning of this Month, the Overseers by their Committee visited the University. I had the Pleasure of seeing Mr John display his Talents in a forensic Dispute On the Inequality of Power in a popular Government, in which he did himself Honor as also our Cousin Cranch who was his Opponent. Master Thomas boards at Mr Sewalls is well accommodated. No Chamber in College could be obtained.
     At Weymouth we are still without a settled Minister. Mr. Evans recd a Call from us, accepted the same, soon after married our Cousin Hulda Kent, went with her to Philadelphia, returned, preached with us 6 or 8 Sabbaths and a few Days since went to Portsmouth and left behind a Letter requesting the Parish to revoke their Call.—Time must unravel the Mystery.
     
      My best Regards to Mr. and Miss Smith, May every Blessing attend them. Yours affectionately.
     
    